UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4764


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUBEN RUIZ-CHAVEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:08-cr-00027-5)


Submitted:   February 10, 2011            Decided:   March 1, 2011


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter C. Anderson, ANDERSON TERPENING, PLLC, Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ruben Ruiz-Chavez pleaded guilty, pursuant to a plea

agreement, to one count of conspiracy to possess with intent to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C. §§ 841(b)(1)(A), 846 (2006).               Ruiz-Chavez was sentenced

to   120   months’    imprisonment.          Ruiz-Chavez’s   counsel   filed   a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating his opinion that there are no meritorious issues for

appeal but raising the issue of whether the district court erred

in finding that Ruiz-Chavez did not meet the requirements for

the safety valve reduction.              Ruiz-Chavez was notified of his

right to file a pro se supplemental brief, but has not filed a

brief.     The Government has declined to file a responsive brief.

We affirm.

            A      district    court’s       determination    of   whether     a

defendant has satisfied the safety valve criteria is a question

of fact reviewed for clear error.              United States v. Wilson, 114

F.3d 429, 432 (4th Cir. 1997).                This deferential standard of

review permits reversal only if this court is “‘left with the

definite     and     firm     conviction      that   a   mistake    has   been

committed.’”       United States v. Stevenson, 396 F.3d 538, 542 (4th

Cir. 2005) (quoting Anderson v. Bessemer City, 470 U.S. 564, 573

(1985)).



                                         2
            To    qualify        for   the       safety    valve       provision,     the

defendant must establish the existence of five prerequisites.

18 U.S.C. § 3553(f) (2006); USSG § 5C1.2.                       The burden is on the

defendant to prove that all five safety valve requirements have

been met.       United States v. Beltran-Ortiz, 91 F.3d 665, 669 (4th

Cir. 1996).       Our review of the record leads us to conclude that

the district court’s finding that Ruiz-Chavez did not qualify

for the safety valve provision because he was not truthful in

his statement to the Government is not clearly erroneous.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     This court requires that counsel inform Ruiz-Chavez, in

writing,    of    the    right    to   petition      the    Supreme     Court    of   the

United States for further review.                  If Ruiz-Chavez requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Ruiz-Chavez.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented      in    the    materials

before    the    court    and    argument        would    not    aid   the    decisional

process.

                                                                                AFFIRMED



                                             3